Name: 98/59/EC: Commission Decision of 3 December 1997 on financial contributions from the Community for the eradication of classical swine fever in Germany in 1996 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  means of agricultural production;  EU finance;  agricultural activity;  food technology
 Date Published: 1998-01-21

 Avis juridique important|31998D005998/59/EC: Commission Decision of 3 December 1997 on financial contributions from the Community for the eradication of classical swine fever in Germany in 1996 (Only the German text is authentic) Official Journal L 016 , 21/01/1998 P. 0035 - 0036COMMISSION DECISION of 3 December 1997 on financial contributions from the Community for the eradication of classical swine fever in Germany in 1996 (Only the German text is authentic) (98/59/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2) and in particular Article 3 (3) thereof,Whereas outbreaks of classical swine fever occurred in Germany in 1996; whereas the appearance of this disease is a serious danger to the Community's pigs and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of classical swine fever was officially confirmed the national authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by Germany;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Germany may obtain Community financial assistance for outbreaks of classical swine fever which occurred during 1996. The financial contribution from the Community shall be:- 50 % of the costs incurred by Germany in compensating the owner for the slaughter, destruction of pigs and pig products as appropriate,- 50 % of the costs incurred by Germany for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by Germany in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 21. The Community financial contribution shall be granted after the supporting documents have been submitted and under the condition that Community veterinary legislation has been respected.2. The documents referred to in paragraph 1 shall include:(a) an epidemiological report covering each pig holding on which pigs have been slaughtered. The report shall contain information on the subjects given below:(i) infected holdings:- location and address,- date and suspicion of disease and date of confirmation,- number and date of pigs slaughtered and destroyed,- method of killing and destruction,- type and number of samples collected and examined at the time of suspicion of the disease. Results of examinations performed,- type and number of samples collected and examined at the time of depopulation of the infected pig holding. Results of examination performed;- source of infection as assumed on the basis of a completed epidemiological investigation;(ii) contact holdings:- as listed under (i), indents 1, 3, 4 and 6,- infected holding (outbreak) with which contact has been confirmed or assumed; nature of contact;(b) financial report including list of the beneficiaries and their location, number of animals slaughtered, date of slaughter and amount paid.Article 3Germany shall forward the supporting documents referred to in Article 2 not later than six months after the notification of this Decision.Article 4This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 3 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.